The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species, see Specification at the following respective paragraphs:  
Species I:  [¶0004]  In one embodiment, the detailed assessment is performed by calculating an amount of time saved by estimating the ease of implementing RPA to automate the process as one of a plurality of categories, estimating an automation potential representing a percentage of the process than can be automated, and estimating an amount of time saved by automating the process and cost saved by automating the process based on the estimated automation potential. The amount of time saved by automating the process is estimated as a product between the estimated automation potential and a time to manually perform the process. The cost saved by automating the process is calculated as a product of the amount of time saved by automating the process and a cost of a user to manually perform the process. In one embodiment, the detailed assessment determines to not implement RPA to automate the process based on a severity of expected changes to the process or to applications running the process. 

Species II:   [¶0056]  Figure 7 shows an exemplary dashboard 700 for displaying a table 702 of results of the detailed assessment, in accordance with one or more embodiments. Table 702 shown in dashboard 700 is table 608 of Figure 6. Table 702 shows details of processes grouped into groups 704-A and 704-B (collectively referred to as groups 704) each associated with a selected automation goal, as identified in automation goal column 706. As shown in Figure 7, group 704-A is associated with the automation goal quality and group 704-B is associated with the automation goal productivity. Within each group 704, the processes are further grouped by sub-groups 708-A, 708-B, 708-C, 708-D, 708- E, and 708-F (collectively referred to as sub-groups 708) each associated with a functional area reflecting the role performed by the processes in an organization, as identified in hierarchy column 710. As shown in Figure 7, sub-group 708-A is associated with the functional area of finance & accounting, sub-group 708-B is associated with human resources, sub-group 708-C is associated with sales and marketing, sub-group 708-D is associated with finance & accounting, sub-group 708-E is associated with human resources, and sub-group 708-F is associated with information technology. Advantageously, table 702 provides a prioritization recommendation for automating processes by grouping processes into groups 704 and sub-groups 708, thereby allowing users to compare processes from same groups 704 and sub-groups 708.

The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.  
In an effort to further expedite prosecution, Examiner provides a breakdown of the claims, with the remainder being directed to generic, e.g., Claims 1-2, 6-9, 11-12, and 16-19, into the provided two Species as follows:
Species I:  3-5 and 13-15;
Species II:  10 and 20.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
a) the inventions have acquired a separate status due to their recognized divergent subject matter in the art in view of their separate utilities utilizing various constraint embodiments presenting distinctive subject matter that would have to be individually searched and would not necessarily present itself via a single generic search of a particular class/subclass;
b) the inventions require a different field of search due to different species which require non-patent literature electronic resource databases which are also searched prior to any patentability determination, further adding to the Examiner’s overall search duration.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is 571-270-3315. The examiner can normally be reached on M-F, 8am-5pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached at (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KURTIS GILLS/Primary Examiner, Art Unit 3623